Citation Nr: 0926150	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for right shoulder impingement syndrome.

2.  Entitlement to an initial compensable evaluation for 
psoriasis.

3.  Entitlement to an initial compensable evaluation for 
vascular tension headaches, prior to February 11, 2004.

4.  Entitlement to an evaluation in excess of 10 percent for 
vascular tension headaches, from February 11, 2004.

5.  Entitlement to an initial evaluation in excess of 10 
percent for intermittent explosive disorder prior to June 13, 
2005 

6.  Entitlement to an evaluation in excess of 30 percent for 
intermittent explosive disorder from June 13, 2005.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from May 1997 to September 
2001.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from August 2001 and April 2005 rating decisions by 
Department of Veterans Affairs (VA) Regional Offices (RO).  

In the August 2001 rating decision, the Nashville, Tennessee 
RO, in pertinent part, granted service connection, and 
assigned initial ratings, for right shoulder impingement 
syndrome (10 percent, effective September 26, 2001), 
psoriasis (noncompensable, effective September 26, 2001), and 
vascular tension headaches (noncompensable, effective 
September 26, 2001). Notice of these determinations was 
issued on October 17, 2001.  The Veteran provided notice of 
disagreement with these determinations in April 2002.  
Although a RO letter dated in May 2002 advised the Veteran 
that he had not specified the issues with which he disagreed, 
the Board notes that a two page letter signed by the Veteran, 
dated April 16, 2002, did specify each issue with which the 
Veteran disagreed.  This letter was also received in April 
2002.  In June 2006, in response to an April 2005 Board 
Remand, the RO issued a Statement of the Case, including with 
respect to the issues of entitlement to an increased 
evaluation for vascular headaches, psoriasis, and right 
shoulder impingement.  A VA Form 9 with respect to such 
issues was received thereafter in June 2006. 

In a September 2004 rating decision, the Muskogee, Oklahoma 
RO increased the evaluation for the Veteran's vascular 
tension headaches to 10 percent, effective February 11, 2004.

In a June 2006 decision, the Muskogee, Oklahoma RO increased 
the evaluation for the Veteran's right shoulder impingement 
syndrome to 20 percent disabling, effective September 26, 
2001.

An April 2005 rating decision of the Appeals Management 
Center in Washington, DC, implemented that part of the April 
2005 Board decision which granted service connection for 
intermittent explosive disorder, and assigned a 10 percent 
evaluation effective September 25, 2001.  In June 2005, the 
RO received a statement from the Veteran, which the Board 
finds may reasonably be construed as a timely Notice of 
Disagreement with the April 2005 rating decision as to the 
disability rating assigned for the Veteran's intermittent 
explosive disorder.  The RO issued a Statement of the Case 
with respect to the issue in May 2006.  The Veteran submitted 
a substantive appeal that was received in June 2006, within 
60 days of issuance of the May 2006 Statement of the Case.  

In a May 2006 rating decision, the Muskogee, Oklahoma RO 
increased the evaluation for the Veteran's intermittent 
explosive disorder to 30 percent disabling, effective June 
13, 2005.

During the pendency of this appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Muskogee, Oklahoma 
RO, which has certified the case for appellate review.

With regard to representation, the Board observes that the 
April 2005 Board decision lists the Disabled American 
Veterans as the Veteran's Accredited Representative.  
However, in June 2006, the RO received a VA Form 21-22, 
Appointment of Veterans Service Organization or Claimant's 
Representative, signed by the Veteran, in which he appointed 
the Oklahoma Department of Veterans Affairs as his 
representative.  As such the Board recognizes the Oklahoma 
Department of Veterans Affairs as the Veteran's 
representative.

The issues of entitlement to increased evaluations for 
psoriasis, right shoulder impingement syndrome, intermittent 
explosive disorder from June 13, 2005, and vascular tension 
headaches from February 11, 2004, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from September 26, 2001 through February 
10, 2004, the competent clinical evidence of record 
demonstrates that the Veteran's vascular tension headaches 
have been manifested by frequent, non-prostrating attacks.

2.  For the period from September 25, 2001 through June 12, 
2005, the competent clinical evidence of record demonstrates 
that the Veteran's intermittent explosive disorder is 
manifested by anger, episodes of rage, and sleep impairment, 
with assigned GAF scores of 60 and 70, and has not been shown 
by competent clinical evidence to be more than mild to 
moderate in severity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
vascular tension headaches, for the period from September 26, 
2001 through February 10, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008). 

2.  The criteria for an initial evaluation of 30 percent, but 
no higher, for intermittent explosive disorder, for the 
period from September 25, 2001 through June 12, 2005, have 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9440 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Because the August 2001 and April 2005 rating decisions 
granted service connection for the disabilities on appeal, 
such claims are now substantiated.  As such, his filing of a 
notice of disagreement as to the initial ratings assigned 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to 
the initial rating assignments here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here 
because the May 2006 and June 2006 Statements of the Case set 
forth the relevant diagnostic codes (DC) for the disabilities 
at issue, and included a description of the rating formulas 
under those diagnostic codes.  Thus, the appellant has been 
informed of what was needed to achieve a higher schedular 
rating.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
evaluation for his service-connected disabilities.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
outpatient treatment records, and a report of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

The record reflects that the Veteran was afforded a VA 
examination in December 2001.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained was more 
than adequate because the examiner elicited substantial 
information regarding the Veteran's medical history and 
symptoms and completed an objective examination of him which 
provided information relevant to the Diagnostic Codes rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2008); Esteban v. Brown, 6 Vet. App 259 (1994).

Legal Analysis

1.  Vascular Tension Headaches--Prior to February 11, 2004

The Veteran asserts that an increased evaluation is warranted 
for his service-connected vascular tension headaches.  At the 
outset, the Board observes that service connection for the 
disability at issue has been established effective from 
September 26, 2001.

The record reflects that in August 2001, the RO assigned the 
Veteran's headache disability a noncompensable evaluation, 
effective September 26, 2001.   Subsequently, in a September 
2004 rating decision, the RO increased the evaluation for 
such disability to 10 percent disabling, effective February 
11, 2004.  The analysis below will address only the period 
from September 26, 2001 through February 10, 2004.  As noted 
above, the issue of entitlement to an evaluation in excess of 
10 percent for vascular tension headaches from February 11, 
2004 will be addressed in the Remand below.

For the period prior to February 11, 2004, the Veteran's 
headaches have been assigned a noncompensable evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).  Under 
this Diagnostic Code, a noncompensable evaluation is assigned 
when there are less frequent attacks than contemplated in the 
criteria for the next-higher rating.  In order to achieve the 
next higher, 10 percent evaluation, the evidence must 
demonstrate characteristic prostrating attacks averaging one 
in two months over the last several months. A 30 percent 
evaluation is assigned for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months. 

In this case, private and VA outpatient treatment records 
reflect that between 2002 and 2004 the Veteran complained of, 
and sought treatment for, headaches on numerous occasions.  
During this time, the Veteran reported that he experienced 
recurrent headaches that occurred every day to two times per 
week.  Such headaches start in the occipital left side of his 
head and come forward to the top of his head.  The headaches 
last between 15 minutes to an hour and are accompanied by 
blurred vision, photophobia, and nausea.  He has been 
prescribed Midrin to treat his headaches.

In weighing the objective, clinical evidence of record, the 
Board finds that an increased evaluation is not warranted for 
the Veteran's vascular tension headaches. In this regard, the 
Board acknowledges that the Veteran has reported that he 
experiences headaches anywhere from everyday to two per week.  
Nevertheless, although the Veteran has reported frequent 
headaches, frequent headaches, alone, are not the criteria 
used to determine the Veteran's rating under Diagnostic Code 
8100.  The headaches must also be prostrating in nature. The 
rating criteria do not define "prostrating," and the Court 
has not undertaken to define "prostrating."  In this case, 
however, there is no evidence that the Veteran's headaches 
are prostrating.  Although his VA and private outpatient 
treatment records show that he experienced blurred vision, 
photophobia, and nausea with his headaches, at no point did 
he, or any examiner, ever report that he had to rest, lie 
down, was not able to work, or was in any way incapacitated 
at any time as a result of his headaches.  Thus, based on the 
clinical evidence of record, the Board concludes that the 
Veteran's overall disability picture (i.e.--frequent, but 
non-prostrating headaches) more nearly approximates the 
criteria for the currently assigned noncompensable evaluation 
and not that for the next highest 10 percent evaluation.  
Accordingly, the Board finds that a higher evaluation is not 
warranted for the Veteran's service-connected headaches.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Intermittent Explosive Disorder--Prior to June 13, 2005

The Veteran asserts that an increased evaluation is warranted 
for his service-connected intermittent explosive disorder.  
At the outset, the Board observes that service connection for 
the disability at issue has been established effective from 
September 25, 2001.

The record reflects that in April 2005, the RO assigned the 
Veteran's intermittent explosive disorder a 10 percent 
evaluation, effective September 25, 2001.   Subsequently, in 
a May 2006 rating decision, the RO increased the evaluation 
for such disability to 30 percent disability, effective June 
13, 2005.  However, the analysis below will address only the 
period from September 25, 2001 through June 12, 2005.  As 
noted above, the issue of entitlement to an evaluation in 
excess of 30 percent for intermittent explosive disorder for 
the period from June 13, 2005 will be addressed in the Remand 
below.

Prior to June 13, 2005, the Veteran's intermittent explosive 
disorder, which is evaluated as 10 percent disabling, is 
rated by analogy under 38 C.F.R. §4.130, Diagnostic Code 9440 
(2008), which pertains to chronic adjustment disorder.  Under 
this Code, a 10 percent evaluation is warranted when the 
evidence demonstrates that the veteran experiences mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or other symptoms controlled by 
continuous medication.  

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The record demonstrates that the Veteran's mental health has 
been evaluated on numerous occasions between 2001 and 2005, 
including for treatment and for compensation purposes.  
During this time, on mental status examinations, examiners 
have reported that the Veteran has been friendly and 
cooperative, with a euthymic mood, coherent thought processes 
and speech, and goal-directed, organized thoughts.  The 
Veteran also denied suicidal or homicidal ideations and did 
not have any visual or auditory hallucinations.  Examiners 
also reported that the Veteran was neatly dressed, well-
groomed, had good hygiene, and that his affect and mood were 
appropriate.

However, during this time, the Veteran reported that he 
experiences periods of anger and rage and a history of 
violent behavior.  He has also indicated that he experienced 
insomnia and sleep aggression upon being suddenly awakened. 

According to the Veteran, during his December 2001 VA fee-
basis examination, his rage attacks were characterized by 
intense anger that lasted for short periods of time, usually 
three to five minutes.  He said that at times the rage was of 
such intensity that he is unaware of what is going on around 
him and he became aggressive and was not aware of this.  He 
also indicated that he would hit things and once broke the 
windshield of his car after an altercation with his wife.  
The Veteran noted that he had been married for a year and 
that the marriage was going well, but that his wife believed 
that he had a problem with anger.  He also related that he 
worked as a jailer and that he loved his job, but that he had 
had conflicts with his co-workers.  He related a recent 
episode that occurred on his job, in which he was confined to 
one area and his co-worker did not open the locked door, so 
he went into a rage and started banging against the window.  
The examiner's assessment of the Veteran's symptomology was 
intermittent explosive disorder.  He assigned the Veteran a 
GAF score of 70.

In a March 2003 VA outpatient treatment record, the Veteran 
reported that he had periods of extreme aggressiveness and 
had gotten into several fights.  He also reported that he had 
blackouts when he went into a rage.  The examiner also 
referenced a letter from the Veteran's wife, in which she 
indicated that the Veteran had intermittent explosive 
behaviors while he was asleep and that he had injured pets 
and had attacked her.  

In an April 2003 VA outpatient treatment record, the Veteran 
reported that he was taking Paroxetine, which helped to calm 
to him somewhat and that he lost his temper less often than 
before.

An August 2003 VA outpatient treatment record shows that the 
Veteran, who was taking Paxil, reported that he still had 
vivid nightmares, but they were less violent and that he 
experienced less thrashing about, despite an increase in his 
medication.  He also indicated that he woke up refreshed and 
his anger was easier to control.

In a June 2004 VA outpatient treatment record, the Veteran 
reported that his explosive disorder had improved since 
receiving medications and that it calmed him.  He had not 
been fighting or hitting anyone lately.  Also, he slept okay 
at night (although he only got six hours of sleep on and 
off), but that woke up to nightmares.

In a May 2005 VA outpatient treatment record, the Veteran 
reported that he slept only about three to four hours a 
night.  The Veteran, who indicated that he had been working 
at a welding company for approximately one year, stated that 
he had been working the day shift, but that he had had 
difficulties working with other people and felt like he could 
blow up ant anyone at anytime.  Due to this, he was switched 
to the midnight shift where he worked by himself.  According 
to the Veteran, this worked much better for him.  However, he 
said that he felt on edge all the time and was afraid that he 
might blow up at someone.  He indicated that he had been on 
Paxil, which made him sleep all day and not want to do 
anything, and Prozac, which worked well for him, but made him 
paranoid.  He also indicated that he was currently on 
Hydroxyzine.  The examiner assigned him a GAF score of 60, 
both currently and for the past year.

The Board finds that the clinical findings outlined above, 
and the Veteran's GAF scores of 60 and 70, demonstrate no 
more than mild to moderate to symptoms, and reflect an 
overall disability picture that corresponds to a 30 percent 
evaluation.  The Board finds that an evaluation greater than 
30 percent is not warranted at this time, as the record does 
not show that the Veteran experiences reduced reliability and 
productivity due to symptoms such as a flattened affect, 
circumstantial, circumulatory, or stereotyped speech, 
impaired judgment, impaired long and short term memory, 
impaired abstract thinking.  Additionally, although the 
record demonstrates that he had problems getting along with 
co-workers, he is married and he has been able to maintain 
employment.  Moreover, the Veteran's reported GAF scores of 
60 and 70, are not reflective of serious or major impairment 
in communication or judgment, thinking or mood, nor an 
inability to function in almost all areas.  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board concludes that the competent evidence of 
record supports an increased rating of 30 percent, but no 
higher, for the rating period on appeal from September 25, 
2001 through June 12, 2005.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2008).




ORDER

Entitlement to an initial compensable evaluation for vascular 
tension headaches, for the rating period on appeal from 
September 26, 2001 through February 10, 2004, is denied.

Entitlement to an initial evaluation of 30 percent, but no 
higher, for intermittent explosive disorder, for the rating 
period on appeal from September 25, 2001 through June 12, 
2005, is granted, subject to the regulations governing 
payment of monetary benefits.

REMAND

With respect to the duty to the assist, VA must make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  Such assistance includes the obligation 
to obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

With respect to the issues of entitlement to an initial 
evaluation in excess of 20 percent for right shoulder 
impingement syndrome, entitlement to an initial compensable 
evaluation for psoriasis, entitlement to an evaluation in 
excess of 10 percent for vascular tension headaches, from 
February 11, 2004, and entitlement to an evaluation in excess 
of 30 percent for intermittent explosive disorder, from June 
13, 2005, the record reflects that the Veteran has been 
receiving ongoing treatment for such conditions at VA 
outpatient facilities.  However, the record does not contain 
any VA outpatient treatment records for the Veteran's right 
shoulder impingement syndrome, psoriasis, or headaches past 
2005, nor for his intermittent explosive disorder past 2006.   
Because any such available treatment records may contain 
information pertinent to the issues on appeal, the Board 
finds that an attempt should be made to locate and associate 
with the Veteran's claims file, any ongoing treatment records 
pertaining to his right shoulder impingement syndrome, 
psoriasis, vascular tension headaches, and intermittent 
explosive disorder from any applicable VA facility.

Further, the last VA examination for the Veteran's 
intermittent explosive disorder was in July 2005 and the last 
VA examination for the right shoulder impingement syndrome, 
vascular tension headaches, and psoriasis was in May 2006.  
The Board finds that because the clinical findings reported 
on such VA examinations may not reflect the current state of 
the Veteran's disabilities, new examinations, including with 
review of all evidence of record, would be useful in 
adjudication of the appeal.  Under 38 C.F.R. § 3.326(a) 
(2008), a VA examination will be authorized where there is a 
possibility of a valid claim.  Such information would be 
useful in the de novo adjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his right shoulder 
impingement syndrome, and psoriasis, 
since service, for his vascular tension 
headaches since February 2004, and for 
his intermittent explosive disorder 
since June 2005.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the current 
nature, extent and severity of his 
service-connected right shoulder 
disability. 

The examination should include findings 
as to functional impairment manifested, 
and specifically with regard to whether 
there is less movement than normal, more 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy 
of disuse, painful motion, and functional 
loss of use, in addition to findings 
pertaining to right shoulder ranges of 
motion and any other right shoulder 
impairment. All necessary tests should be 
performed and all findings and the 
reasons therefore, are to be set forth on 
the examination report.

The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that the claims file has been 
reviewed.  The examiner should review the 
results of any testing prior to 
completion of the report and should 
detail the Veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided.

3.  The Veteran should be afforded a VA 
examination by a dermatologist to 
determine the current nature and extent 
of his service-connected psoriasis.  The 
examiner should specifically address the 
following:

a) the percentage of the entire body and 
percentage of exposed areas affected; and

b) the type of treatment in the last 12-
month period, with specific notation of 
any systemic therapy (i.e., 
corticosteroids or other 
immunosuppressive drugs) and the duration 
of the therapy.

The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that the claims file has been 
reviewed.  The examiner should review the 
results of any testing prior to 
completion of the report and should 
detail the Veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided.

4.  Schedule the Veteran for a VA 
examination by the appropriate to 
determine the current nature and extent 
of his service-connected vascular tension 
headaches.  The examiner should 
specifically comment on the frequency and 
duration of the headaches, whether they 
are prostrating, and whether they are 
productive of severe economic 
inadaptability.  

The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that the claims file has been 
reviewed.  The examiner should review the 
results of any testing prior to 
completion of the report and should 
detail the Veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided.

5.  Schedule the Veteran for a VA 
examination by the appropriate to 
determine the current nature and extent 
of his service-connected intermittent 
explosive disorder.  The examiner should 
describe the nature and extent of the 
Veteran's present service-connected 
intermittent explosive disorder, 
identification of all psychiatric 
diagnoses found, the nature and degree 
of psychiatric symptoms present, and 
assignment of a global assessment of 
functioning (GAF) score.

The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that the claims file has been 
reviewed.  The examiner should review the 
results of any testing prior to 
completion of the report and should 
detail the Veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided.

6.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


